Citation Nr: 0009512	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-15 976	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1996 to January 
1998.  His appeal ensues from a February 1998 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 


REMAND

In multiple documents received at the RO in Muskogee, 
Oklahoma, from April 1998 to September 1998, the veteran 
requested hearings before either a hearing officer at the RO 
in Albuquerque, New Mexico, or a Board Member.  In August 
1998, an individual at the RO in Albuquerque, New Mexico, 
contacted the veteran for clarification as to whether he 
wanted a local hearing before a hearing officer or a hearing 
before the Board.  The veteran indicated that he wanted a 
local hearing.  In response, the RO in Albuquerque, New 
Mexico, sent the veteran a letter acknowledging his request 
and informing him that it had scheduled him for a hearing in 
December 1998.  The veteran failed to appear at the scheduled 
hearing.  According to a letter sent to the RO in 
Albuquerque, New Mexico, at the end of December, the veteran 
never received the notice of hearing because it was sent to 
the wrong address and he requested that the hearing be 
rescheduled.  There is no indication that his request for 
another hearing date was forwarded to the RO in Muskogee, and 
thus, his claim was forwarded to the Board without scheduling 
the veteran for another hearing. 

In light of the fact that the veteran has not yet been given 
the opportunity to have a hearing before a hearing officer at 
the RO in Albuquerque, New Mexico, and he has not withdrawn 
his initial requests for a hearing, this case is REMANDED to 
the RO for the following action:

The RO should ensure that the veteran is 
scheduled for a personal hearing before a 
hearing officer to be held at the VA 
Regional Office in Albuquerque, New 
Mexico, as soon as is practicable.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate 
determination warranted in this case.  The veteran does not 
need to act until he receives further notice.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




